                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


DONALD GUARRIELLO, et al.,

              Plaintiffs,

v.                                                                 No. CV 19-1184 WJ/CG

YASHNA ASNANI, et al.,

              Defendants.


                 ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Chief Magistrate Judge’s Proposed Findings and

Recommended Disposition (the “PFRD”), filed April 9, 2021 (Doc. 85). In the PFRD, the Chief

Magistrate Judge recommended that Plaintiffs’ Motion to Show Cause (Doc. 74) be granted in part.

Doc. 85 at 6. The parties were notified that written objections to the PFRD were due within fourteen

days. Id. No objections have been filed and the deadline of April 23, 2021, has passed. The

recommendation of the Chief Magistrate Judge is therefore adopted by this Court.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Show Cause (Doc. 74) is

GRANTED IN PART.

       IT IS FURTHER ORDERED that Defendants shall produce to Plaintiffs a

computer-readable data file containing the names, addresses, email addresses, telephone numbers,

and dates of employment for all individuals who worked as a server at any of Defendants’ New

Mexico Denny’s restaurants at any point between December 18, 2016 and the present, by no later

than May 24, 2021.

       IT IS FINALLY ORDERED that the Court shall hold in abeyance Plaintiffs’ request that

Defendants be held in contempt of the February 5, 2021 Order and Plaintiffs’ request for attorney


                                                 1
fees, pending compliance with the above; and Plaintiffs’ request for equitable tolling of the FLSA

statute of limitations period for any opt-in plaintiffs.

        IT IS SO ORDERED.




                                                WILLIAM P. JOHNSON
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                     2

